


Exhibit 10.14

 

EXECUTION VERSION

 

GUARANTY

 

GUARANTY, dated as of November 2, 2010 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by PennyMac Mortgage
Investment Trust and PennyMac Operating Partnership, L.P. each a “Guarantor” and
collectively the “Guarantors”, in favor of Credit Suisse First Boston Mortgage
Capital, LLC (“Buyer”).

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of November 2, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among PennyMac Corp. (“Seller”), Guarantors and Buyer, Buyer has
agreed from time to time to enter into transactions in which Seller agrees to
transfer to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans at a
date certain or on demand, against the transfer of funds by Seller.  Each such
transaction shall be referred to herein as a “Transaction”.  It is a condition
precedent to the obligation of Buyer to enter into Transactions under the
Repurchase Agreement that Guarantors shall have executed and delivered this
Guaranty to Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Agreement and to enter into Transactions thereunder,
Guarantors hereby agree with Buyer, as follows:

 

1.     Defined Terms. (a) Unless otherwise defined herein, terms which are
defined in the Repurchase Agreement and used herein are so used as so defined.

 

(b)   For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of Seller to Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by Seller pursuant to the terms of the Program Agreements
and costs of enforcement of this Guaranty) or otherwise.

 

2.     Guaranty. (a) Guarantors hereby unconditionally and irrevocably guarantee
to Buyer the prompt and complete payment and performance by Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b)   Guarantors further agree to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, Guarantors under this
Guaranty.  This Guaranty shall remain in full force and effect until the

 

--------------------------------------------------------------------------------


 

later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto Seller
may be free from any Obligations.

 

(c)   No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantors
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

 

(d)   Each Guarantor agrees that whenever, at any time, or from time to time, a
Guarantor shall make any payment to Buyer on account of such Guarantor’s
liability hereunder, such Guarantor will notify Buyer in writing that such
payment is made under this Guaranty for such purpose.

 

3.     Right of Set-off.  Buyer is hereby irrevocably authorized at any time and
from time to time without notice to Guarantors, any such notice being hereby
waived by Guarantors, to set off and appropriate and apply any and all monies
and other property of Guarantors, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer of any
affiliate thereof to or for the credit or the account of any Guarantor, or any
part thereof in such amounts as Buyer may elect, on account of the Obligations
and liabilities of Guarantors hereunder and claims of every nature and
description of Buyer against either Guarantor, in any currency, whether arising
hereunder, under the Repurchase Agreement or otherwise, as Buyer may elect,
whether or not Buyer has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. Buyer
shall notify Guarantors promptly of any such set-off and the application made by
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of Buyer under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which Buyer may have.

 

4.     Subrogation.  Notwithstanding any payment or payments made by either
Guarantor hereunder or any set-off or application of funds of either Guarantor
by Buyer, either Guarantor shall not be entitled to be subrograted to any of the
rights of Buyer against Seller or any other guarantor or any collateral security
or guarantee or right of offset held by Buyer for the payment of the
Obligations, nor shall either Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by either Guarantor hereunder, until all amounts owing to Buyer by
Seller on account of the Obligations are paid in full and the Repurchase
Agreement is terminated.  If any amount shall be paid to either Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amounts shall be held by such Guarantor for the
benefit of Buyer, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to Buyer in the exact
form received by such Guarantor

 

2

--------------------------------------------------------------------------------


 

(duly indorsed by such Guarantor to Buyer, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as Buyer may
determine.

 

5.     Amendments, etc. with Respect to the Obligations.  Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against either Guarantor, and without notice to or further assent by
Guarantors, any demand for payment of any of the Obligations made by Buyer may
be rescinded by Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Buyer, and the Repurchase Agreement, and the other Program Agreements and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, pursuant to its terms and as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.  Buyer shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guaranty or any property subject thereto.  When
making any demand hereunder against any Guarantor, Buyer may, but shall be under
no obligation to, make a similar demand on Seller and any failure by Buyer to
make any such demand or to collect any payments from Seller or any release of
Seller shall not relieve any Guarantor of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Buyer against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

6.     Guaranty Absolute and Unconditional. (a)  Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Buyer upon this Guaranty or
acceptance of this Guaranty; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived in reliance upon this Guaranty; and all dealings
between Seller or Guarantors, on the one hand, and Buyer, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  Each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon Seller or the
Guaranty with respect to the Obligations.  This Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of Seller or Guarantors) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for the Obligations, or of any Guarantor under this
Guaranty, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against either Guarantor, Buyer may, but shall be under no
obligation, to pursue such rights and remedies that they may have against Seller
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto,

 

3

--------------------------------------------------------------------------------


 

and any failure by Buyer to pursue such other rights or remedies or to collect
any payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against either
Guarantor.  This Guaranty shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon Guarantors and their
successors and assigns thereof, and shall inure to the benefit of Buyer, and
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantors under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement, Seller may be free from any Obligations.

 

(b)  Without limiting the generality of the foregoing, each Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

 

(i)       Such Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against Buyer any claim or defense based upon, an
election of remedies by Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes such Guarantor’s subrogation rights,
rights to proceed against Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of Guarantors to proceed against Seller,
against any other guarantor, or against any other person or security.

 

(ii)      Such Guarantor is presently informed of the financial condition of
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations.  Such Guarantor
hereby covenants that it will make its own investigation and will continue to
keep itself informed of Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than Buyer for
such information and will not rely upon Buyer for any such information.  Absent
a written request for such information by such Guarantor to Buyer, such
Guarantor hereby waives its right, if any, to require Buyer to disclose to such
Guarantor any information which Buyer may now or hereafter acquire concerning
such condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.

 

(iii)     Such Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to
Buyer, such Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.

 

4

--------------------------------------------------------------------------------


 

7.     Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

8.     Payments.  Each Guarantor hereby agrees that the Obligations will be paid
to Buyer without set-off or counterclaim in U.S. Dollars.

 

9.     Event of Default.  If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, each Guarantor agrees that, as between
such Guarantor and Buyer, the Obligations may be declared to be due in
accordance with the terms of the Repurchase Agreement for purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any such declaration as against a Seller and that, in
the event of any such declaration (or attempted declaration), such Obligations
shall forthwith become due by each Guarantor for purposes of this Guaranty.

 

10.   Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.   Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.   No Waiver; Cumulative Remedies.  Buyer shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

 

13.   Waivers and Amendments; Successors and Assigns; Governing Law.  None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantors and
Buyer, provided that any provision of this Guaranty may be waived by Buyer in a
letter or agreement executed by Buyer or by facsimile or electronic transmission
from Buyer to Guarantors.  This Guaranty shall be

 

5

--------------------------------------------------------------------------------


 

binding upon the personal representatives, successors and assigns of Guarantors
and shall inure to the benefit of Buyer and its successors and assigns.  .

 

14.   Notices.  Notices delivered in connection with this Guaranty shall be
given in accordance with Section 20 of the Repurchase Agreement.

 

15.   Jurisdiction.

 

(a)   THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)   EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY.  EACH GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  EACH GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT
MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM AGREEMENTS.

 

16.   Integration.  This Guaranty represents the agreement of Guarantors with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

 

17.   Acknowledgments.  Each Guarantor hereby acknowledges that:

 

(a)           such Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guaranty and the other Program Agreements;

 

(b)           Buyer does not have any fiduciary relationship to such Guarantor,
such Guarantor does not have any fiduciary relationship to Buyer and the
relationship between Buyer and such Guarantor is solely that of surety and
creditor; and

 

(c)           no joint venture exists between Buyer and such Guarantor or among
Buyer, Seller and such Guarantor.

 

18.   Joint and Several Liability.  Each Guarantor hereby acknowledges and
agrees that such Guarantor shall be jointly and severally liable for all
representations, warranties, covenants, obligations and indemnities of the
Guarantors hereunder.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

 

PennyMac Mortgage Investment Trust, as a
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as a
Guarantor

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name: Anne McCallion

 

 

 

Title: Chief Financial Officer and Treasurer

 

GUARANTY

 

--------------------------------------------------------------------------------
